DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 103	2
Allowable Subject Matter	7
Conclusion	8


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 9/4/19.  Claims 1-11 are currently pending.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2003/0169908 A1) with Batool et al (IEEE: “Detection and Inpainting of Facial wrinkles using texture orientation fields and markov random field modeling”), and further in view of Yang (US 2020/0211245 A1).
Regarding claim 1, Kim teaches a method of detecting defects on face automatically, the method being applied to a smart mirror apparatus (1) comprising an image capture module (12) and a processing unit (10), the method comprising following steps:  5a) capturing a facial image (30) of a user (2) by the image capture module (12) (see 0085); b) executing a first smoothing process on the facial image (30) by the processing unit (10) for generating a smooth image (see 0085); c) generating a surface variation image (70) according to a difference between the facial 10image (30) and the smooth image (see 0085).  Kim does not teach expressly capturing a facial image of a user when the user (2) is standing in front of the smart mirror apparatus (1); d) executing a process of detecting defects on the surface variation image (70) for recognizing at least one defect in the surface variation image (70), and recording a position of each defect.
Batool, in the same field of endeavor, teaches d) executing a process of detecting defects on the surface variation image (70) for recognizing at least one defect in the surface variation image (70), and recording a position of each defect (see fig. 11, pg. 3779-3780).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Kim to utilize detecting defects as suggested by Batool.  The suggestion/motivation for doing so would have been to enhance the dynamics of the image processing by inpainting wrinkles with minimum user interaction (see pg. Kim, while the teaching of Batool continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Yang, in the same field of endeavor, teaches capturing a facial image of a user when the user (2) is standing in front of the smart mirror apparatus (1) (see 0042).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Kim with Batool to utilize a smart mirror as suggested by Yang.  The suggestion/motivation for doing so would have been to enhance the dynamics of the image processing by enabling a make-up effect efficiently and to the user’s preference (see 0096).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kim with Batool, while the teaching of Yang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2003/0169908 A1), Batool et al (IEEE: “Detection and Inpainting of Facial wrinkles using texture orientation fields and markov random field modeling”) with Yang (US 2020/0211245 A1), and further in view of Watanabe (US 2019/0182408 A1).
claims 7-8, Kim, Batool with Yang teaches all elements as mentioned above in claim 1.  Kim, Batool with Yang does not teach expressly configuring a detection region in the surface variation image (70); wherein the detection region excludes at least eye region and mouth region; excludes a nose region and an eyebrow region.
Watanabe, in the same field of endeavor, teaches configuring a detection region in the surface variation image (70) (see 0050); wherein the detection region excludes at least eye region and mouth region; excludes a nose region and an eyebrow region (see 0050).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Kim, Batool with Yang to utilize exclusion regions as suggested by Watanabe.  The suggestion/motivation for doing so would have been to enhance the dynamics of the image processing correcting a blemish or freckle unnoticeable and producing more beautiful skin (see 0030).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kim, Batool with Yang, while the teaching of Watanabe continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
  Regarding claim 9, Kim, Batool, Yang with Watanabe teaches all elements as mentioned above in claim 7.  Kim further teaches executing a face recognition process on the first image for recognizing and retrieving the facial image of the user (2) (see fig. 10).  Kim, capturing a first image of the user (2) by the image capture module (12) when the user (2) is standing in front of the smart mirror apparatus (1).
Yang, in the same field of endeavor, teaches capturing a first image of the user (2) by the image capture module (12) when the user (2) is standing in front of the smart mirror apparatus (1) (see 0042).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Kim, Batool, Yang with Watanabe to utilize smart mirror as suggested by Yang.  The suggestion/motivation for doing so would have been to enhance the dynamics of the image processing by enabling a make-up effect efficiently and to the user’s preference (see 0096).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Kim, Batool, Yang with Watanabe, while the teaching of Yang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  




Allowable Subject Matter
Claims 2-6, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 3-4, none of the references of record alone or in combination suggest or fairly teach wherein the smart mirror apparatus (1) further comprises a display module (11), the method further comprises following steps: fl) executing a process of concealing defects on the facial image (30) according to the 25 position of each defect in the surface variation image (70) for generating a concealer image under 22a concealing mode; and f2) displaying the concealer image on the display module (11) in a way of Augmented Reality.
Regarding claims 5-6, none of the references of record alone or in combination suggest or fairly teach step h) performed before the step b) and step c) executing a gray-scale process on the facial image (30) for generating the facial image (30) being gray-scaled; the step b) is performed to execute the first smoothing process on the facial image (30) being 20gray-scaled for generating the smooth image being gray-scaled; the step c) is performed to generate the surface variation image (70) being gray-scaled according to a difference between the facial image (30) being gray-scaled and the smooth image being gray-scale.
Regarding claim 10, none of the references of record alone or in combination suggest or fairly teach step k) performed before the step j) executing a face analysis process on the facial image (30) for recognizing a plurality of eye feature points (42, 43) corresponding to eyes of the user (2), a 20plurality of mouth feature points corresponding to mouth of the user (2), and a plurality of face contour feature points (46) corresponding to face contour of the user (2); the step j) is performed to configure a region 
Regarding claim 11, none of the references of record alone or in combination suggest or fairly teach capturing a second image of the user (2) by the image capture module (12); 12) executing the face-recognizing process on the second image for recognizing a position of the facial image (30) in the second image;  513) calibrating the position of each defect according to a difference between the position of the facial image (30) in the first image and the position of the facial image (30) in the second image for obtaining a position of each defect in the facial image (30) of the second image.



Conclusion
Claims 1, 7-9 are rejected.  Claims 2-6, 10, 11 are objected to as being dependent upon a rejected base claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666